    8:20-cr-00288-BCB-MDN Doc # 17 Filed: 11/20/20 Page 1 of 1 - Page ID # 32



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:20CR288

         vs.
                                                                                 ORDER
 CARDELL CONNER,

                          Defendant.


        This matter is before the Court on Defendant's UNOPPOSED MOTION TO EXTEND
PRETRIAL MOTIONS DEADLINE [16]. The Court notes that a jury trial as to this defendant is set for
December 15, 2020, before District Judge Brian C. Buescher. However, for good cause shown, I find that
the motion should be granted. Defendant will be given an approximate ninety (90) day extension. Leave is
given to file pretrial motions on or before February 16, 2021. Accordingly,


        IT IS ORDERED:
        1.       Defendant's UNOPPOSED MOTION TO EXTEND PRETRIAL MOTIONS
DEADLINE [16] is granted. Pretrial motions shall be filed on or before February 16, 2021.
        2.       Defendant’s jury trial scheduled for December 15, 2020, is cancelled, and shall be
rescheduled upon the expiration of the February 16, 2021, pretrial motion filing deadline.
        3.       The ends of justice have been served by granting such motion and outweigh the interests
of the public and the defendant in a speedy trial. The additional time arising as a result of the granting of
the motion, i.e., the time between November 19, 2020, and February 16, 2021, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the reason
defendant's counsel required additional time to adequately prepare the case, taking into consideration due
diligence of counsel, and the novelty and complexity of this case. The failure to grant additional time
might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 19th day of November, 2020.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
